Docket Nos. 101011, 101014 cons.




                     IN THE
                SUPREME COURT
                       OF
              THE STATE OF ILLINOIS



JAMES WISNIEWSKI, Appellee, v. REVEREND RAYMOND
          KOWNACKI et al., Appellants.

                Opinion filed June 2, 2006.



    JUSTICE GARMAN delivered the judgment of the court,
with opinion.
    Chief Justice Thomas and Justices Freeman, McMorrow,
Fitzgerald, Kilbride, and Karmeier concurred in the judgment
and opinion.



                         OPINION
     In October 2002, plaintiff filed a lawsuit against defendants
alleging that defendant Kownacki, a priest within the Catholic
Diocese of Belleville, sexually abused him between 1973 and
1978. Among other allegations, plaintiff alleged fraud and
conspiracy against the Diocese, alleging that the Diocese knew
that Kownacki had molested a child at another parish before
transferring him to St. Theresa=s School and Church in Salem,
Illinois. Plaintiff also alleged that prior to the transfer, Kownacki
received mental-health treatment and/or alcohol-abuse
counseling. Relevant to this case, plaintiff sought discovery of
the records of this treatment. Defendants objected to their
disclosure, asserting that the records were privileged under the
Mental Health and Developmental Disabilities Confidentiality
Act (Confidentiality Act) (740 ILCS 110/1 et seq. (West 2002))
and the Alcoholism and Other Drug Abuse and Dependency
Act (Dependency Act) (20 ILCS 301/30B5 et seq. (West 2002)).
The circuit court of St. Clair County concluded that neither
statute applied to records created prior to the effective dates of
the statutes. The court further decided that the Confidentiality
Act did not cover records of alcohol counseling or treatment.
Defendants persisted in their refusal to turn over the records,
as ordered by the trial court. The court held defendants in
contempt, fined them, and awarded attorney fees to plaintiff.
Defendants appealed the contempt finding to the appellate
court. 155 Ill. 2d R. 304(b)(5). The appellate court affirmed the
trial court=s order compelling defendants to produce Kownacki=s
treatment records, but vacated the order of contempt. No.
5B04B0205 (unpublished order under Supreme Court Rule 23).
We granted defendants= petitions for leave to appeal (177 Ill.
2d R. 315) and consolidated the cases.

                       BACKGROUND
    Following defendants= refusal to comply with plaintiff=s
discovery requests, plaintiff filed motions to compel
compliance. The trial court held hearings on these motions and
examined documents in camera to which defendants claimed
privileges under the Confidentiality Act and the Dependency
Act. The court ordered defendants to turn over those
documents that predated the effective dates of the statutes.

                                -2-
The court also held that the privilege granted by the
Confidentiality Act did not apply to Kownacki=s alcohol-abuse
treatment records that predated the Dependency Act.
Defendants continued to refuse to comply with the trial court=s
order regarding the production of preenactment treatment
records. Plaintiff filed another motion to compel. The trial court
held defendants in contempt, fined them $2,000, and ordered
them to pay plaintiff=s attorney fees attributable to the discovery
dispute.
     The appellate court affirmed the trial court=s discovery
rulings, holding that the nondisclosure privileges found in the
Confidentiality Act and the Dependency Act do not apply to
treatment records created prior to the effective dates of the
Acts. The court rejected defendants= arguments that the plain
language of the statutes evinced an intent that the statutes
apply retroactively to preenactment records. Further, applying
this     court=s      prospectivity/retroactivity    analysis    in
Commonwealth Edison Co. v. Will County Collector, 196 Ill. 2d
27 (2001), and Caveney v. Bower, 207 Ill. 2d 82 (2003), the
appellate court held that applying the statutes to preenactment
records would have a retroactive impact. The court also
affirmed the trial court=s holding that the Confidentiality Act
does not protect alcohol-abuse treatment records that predate
the Dependency Act. The appellate court vacated the trial
court=s order of contempt, finding that defendants= refusal to
comply with the trial court=s discovery order was a good-faith
effort to secure an interpretation of an issue without direct
precedent and defendants= conduct could not be viewed as
contumacious.

                           ANALYSIS
                     I. Standard of Review
   A trial court=s discovery order is usually reviewed for an
abuse of discretion. Norskog v. Pfiel, 197 Ill. 2d 60, 70 (2001).
However, the issues in this case concern whether Kownacki
may prevent the disclosure of his mental-health treatment and
alcohol-abuse treatment records. The applicability of such a



                               -3-
right to confidentiality is a question of law that we review de
novo. See D.C. v. S.A., 178 Ill. 2d 551, 559 (1997).

                      II. Scope of the Statutes
    In this appeal, defendants argue (1) that the Confidentiality
Act and the Dependency Act afford Kownacki a privilege of
nondisclosure of his mental-health treatment and alcohol-
abuse treatment records, even though the dates of treatment
predate the effective dates of the statutes; and (2) that the
Confidentiality Act protects from forced disclosure Kownacki=s
alcohol-abuse treatment records that were created prior to July
1, 1988.
    We first note the posture of this case. Defendants have
been held in contempt for failure to comply with the trial court=s
discovery order. It is well settled that the correctness of a
discovery order may be tested through contempt proceedings.
Accordingly, when an individual appeals contempt sanctions for
refusing to comply with a discovery order, the discovery order
itself is subject to review. Norskog, 197 Ill. 2d at 70.
    The Confidentiality Act became effective on January 9,
1979. 740 ILCS 110/1 (West 2002). It is a comprehensive
revision of Illinois law on the subject of the confidentiality of
psychotherapeutic communications. Laurent v. Brelji, 74 Ill.
App. 3d 214, 216 (1979). AAll records and communications@ are
confidential and shall not be disclosed except as provided in
the Confidentiality Act (740 ILCS 110/3(a) (West 2002)).
ARecipient@ is defined as Aa person who is receiving or has
received mental health or developmental disabilities services.@
740 ILCS 110/2 (West 2002). ATherapist@ means a psychiatrist,
physician, psychologist, social worker, or nurse or other person
not prohibited by law from providing such services if the
recipient reasonably believes that the person is permitted to do
so. 740 ILCS 110/2 (West 2002). The Act affords recipients a
privilege against the disclosure of their mental-health treatment
records in civil, criminal, and other proceedings, subject to
certain exceptions. 740 ILCS 110/10 (West 2002). Exceptions
to nondisclosure are narrowly crafted and disclosure is
restricted to that which is necessary to accomplish a particular


                               -4-
purpose. Norskog, 197 Ill. 2d at 71. The Confidentiality Act
constitutes a Astrong statement about the importance of
keeping mental health records confidential.@ Mandziara v.
Canulli, 299 Ill. App. 3d 593, 599 (1998).
    The Dependency Act became effective on July 1, 1988. 20
ILCS 301/1B1 (West 2002); Pub. Act 85B965, eff. July 1, 1988;
see Pub. Act 89B374, eff. January 1, 1996 (title amended). The
provisions of the Dependency Act are to be liberally construed
to enable the Department of Human Services to carry out the
objectives and purposes of the Act. 20 ILCS 301/1B5 (West
2002). The Dependency Act contemplates a broad range of
treatment services, including Aemergency, outpatient,
intermediate and residential services and care (including
assessment, diagnosis, medical, psychiatric, psychological and
social services, care and counseling, and aftercare).@ 20 ILCS
301/1B10 (West 2002).
    Defendants first argue that the appellate court ignored the
plain language of the Confidentiality Act and the Dependency
Act in making its determination that neither Act applies to
records and communications that predate their effective dates.
With regard to the Confidentiality Act, they rely on section 3(a),
which provides that Aall@ records and communications are
confidential. Defendants believe that the use of the word Aall@
has a temporal meaning and that it should be construed to
include every record and communication, regardless of date.
Plaintiff, on the other hand, argues that the phrase Aall records
and communications@ refers to the types of records at issue,
not the date on which the records and communications were
created.
    With respect to the Dependency Act, defendants focus on
the comprehensive nature of the Act, as expressed in section
30B5(bb):
        ARecords of the identity, diagnosis, prognosis or
        treatment of any patient maintained in connection with
        the performance of any program or activity relating to
        alcohol or other drug abuse or dependency education,
        early intervention, intervention, training, treatment or
        rehabilitation which is regulated, authorized, or directly
        or indirectly assisted by any Department or agency of

                               -5-
        this State or under any provision of this Act shall be
        confidential and may be disclosed only in accordance
        with the provisions of federal law and regulations
        concerning the confidentiality of alcohol and drug abuse
        patient records as contained in 42 U.S.C. Sections
        290ddB3 and 290eeB3 and 42 C.F.R. Part 2.@ 20 ILCS
        301/30B5(bb) (West 2002).
    Further, defendants note the Dependency Act provides that
restrictions on disclosure and use of patient information shall
apply to Arecords concerning any person who has been a
patient, regardless of whether or when he ceases to be a
patient.@ (Emphasis added.) 20 ILCS 301/30B5(bb)(4) (West
2002). Defendants argue that the emphasized language means
that the nondisclosure provisions apply to all records of any
person who has ever received treatment at any time in the
past. Plaintiff, on the other hand, argues that, rather than
referring to preenactment treatment records, this section
expresses the intention of the legislature to keep
postenactment records and communications privileged under
the Dependency Act even after treatment ends.
    The fundamental rule of statutory construction is to
ascertain and give effect to the intent of the legislature.
Andrews v. Kowa Printing Corp., 217 Ill. 2d 101, 106 (2005).
The best indication of that intent is the language of the statute,
given its plain and ordinary meaning. Illinois Graphics Co. v.
Nickum, 159 Ill. 2d 469, 479 (1994). Where the language is
clear and unambiguous, we must apply it without resort to
other aids of statutory construction. In re D.S., 217 Ill. 2d 306,
313 (2005). The interpretation of a statute is a question of law
that we review de novo. Petersen v. Wallach, 198 Ill. 2d 439,
444 (2002).
    As stated, the appellate court, in resolving the question of
the applicability of the Confidentiality Act and the Dependency
Act to Kownacki=s treatment records, looked to this court=s
retroactivity analysis as set forth in Commonwealth Edison Co.
v. Will County Collector, 196 Ill. 2d 27 (2001), and Caveney v.
Bower, 207 Ill. 2d 82 (2003).
    The appellate court found that the General Assembly
intended both statutes to apply prospectively only, noting that

                               -6-
there was no express command in either statute calling for
retroactive application. The appellate court also found it
significant that neither statute was to become effective
immediately. The court rejected defendants= argument that the
statutes should be considered procedural in nature, noting that
neither statute was related exclusively to evidentiary concerns
and both statutes were comprehensive new enactments which
should not be given retroactive effect.
    This court has not previously addressed the specific
question raised in this appeal. Defendants cite cases they
believe support their position that the Confidentiality Act was
intended to apply to preenactment treatment records. For
example, in Maxwell v. Hobart Corp., 216 Ill. App. 3d 108
(1991), a case dealing with both the Confidentiality Act and the
Dependency Act, the issue was whether the plaintiff=s
alcoholism-treatment records were protected from disclosure
by either statute. In 1986, the plaintiff injured his hand while
working. A blood-alcohol test indicated that the plaintiff was
intoxicated at that time. The defendant sought disclosure of the
plaintiff=s alcohol-abuse treatment records. The appellate court
determined that the records were not protected by the
Confidentiality Act, but even if they were, an exception to
nondisclosure applied because the plaintiff placed his condition
in issue by filing his lawsuit. As to the Dependency Act, the
court held that the Agood-cause@ exception to nondisclosure
applied and the plaintiff=s records were therefore subject to
disclosure. Maxwell, 216 Ill. App. 3d at 115-16. Maxwell is of
limited applicability to the question of the coverage of treatment
records predating either the Confidentiality Act or the
Dependency Act. No issue was raised in Maxwell as to whether
either Act applied to records created prior to the effective dates
thereof and the court did not discuss that question.
    The same is true of other cases cited by defendants. In
Laurent v. Brelji, 74 Ill. App. 3d 214 (1979), the proceeding at
issue was commenced in March 1979. The opinion does not
disclose the dates on which mental-health treatment was
rendered. No issue as to retroactive application of the
Confidentiality Act was raised, as the appellate court seemed
to assume that the Act applied. The court found the records


                               -7-
were discoverable under an exception to nondisclosure.
Laurent, 74 Ill. App. 3d at 219.
    We note that this court did apply the Confidentiality Act in
Novak v. Rathnam, 106 Ill. 2d 478 (1985), a case also cited by
defendants. There, the plaintiff sued a psychiatrist and a
psychologist for the wrongful death of his daughter, who was
shot and killed by a man who had been treated at a mental-
health center by the defendants and released. The man
received treatment in 1978, prior to the effective date of the
Confidentiality Act. This court ultimately determined that the
nondisclosure privilege had been waived when the man
asserted an insanity defense at his earlier criminal trial and
introduced his mental-health records. Novak, 106 Ill. 2d at 484.
Because the issue we are faced with here was not raised and
discussed in Maxwell, Novak, or Laurent, we find these cases
to be of limited applicability.
    Plaintiff argues that applying the nondisclosure provisions of
the Confidentiality Act and the Dependency Act to Kownacki=s
preenactment treatment records would have a retroactive
impact because it would impose new duties with respect to
documents and transactions completed years before the
statutes= enactment. We reject this argument and conclude that
the applicability of the Confidentiality Act and the Dependency
Act to Kownacki's treatment records does not hinge upon a
retroactivity analysis. Disclosure, which is the act regulated by
both statutes, takes place only in the present or the future.
Thus, any new duties regarding disclosure or nondisclosure
would likewise be imposed only in the present or the future, not
in the past. In other words, applying the nondisclosure
provisions of the Confidentiality Act and the Dependency Act to
preenactment treatment records and communications would
not impair anyone=s rights with respect to past transactions.
Neither statute impacts any actions that may have taken place
in the past with regard to Kownacki=s records. For these
reasons, we conclude that the Confidentiality Act and the
Dependency Act are applicable to treatment records and
communications that were created pursuant to treatment given
prior to the effective dates of those statutes.
    We caution that we are not deciding the issue of whether
Kownacki is in fact entitled to invoke the rights of confidentiality

                                -8-
conferred by the statutes as to the specific mental-health and
alcohol-abuse treatment records at issue here. We note
parenthetically that any such rights belong to Kownacki
personally, not to the Diocese. Whether they apply to the
particular records in dispute is a matter for the trial court to
determine, as is the question of whether any statutory
exceptions may apply. We express no opinion on these
matters.
   Accordingly, we conclude that the rights to confidentiality
granted by the Confidentiality Act and the Dependency Act
may be applied to mental-health records and communications
and to alcohol-treatment records created prior to the effective
dates of the statutes. In light of our decision on this issue, we
need not address defendants= argument that the Confidentiality
Act protects from disclosure Kownacki=s alcohol-treatment
records that predate the Dependency Act.

                           CONCLUSION
    For the reasons stated, we conclude that the nondisclosure
rights created by the Confidentiality Act and the Dependency
Act apply to records covered by those Acts, regardless of when
the records were created. We reverse those portions of the
appellate court=s and the circuit court=s judgments holding
otherwise. We affirm that portion of the judgment that vacated
the trial court=s contempt order. The cause is remanded to the
circuit court for further proceedings consistent with this opinion.

                             Appellate court judgment affirmed
                                   in part and reversed in part;
                               circuit court judgment reversed;
                                               cause remanded.




                               -9-